Citation Nr: 1512899	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDINGS OF FACT

1.  The March 2008 rating decision that denied the Veteran's claim for service connection for tinnitus was not appealed and no new and material evidence was received within the appeal period. 

2.  Evidence received since March 2008 including statements from licensed hearing aid dealers concerning the Veteran's condition is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's service connection claim.

3.  Resolving all doubt in the Veteran's favor, his tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The unappealed March 2008 rating decision that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and grants the Veteran's claim for service connection for tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

I. New and Material Evidence 

The Veteran's initial claim for service connection for tinnitus was denied in a March 2008 rating decision.  The Veteran did not file a substantive appeal to the March 2008 decision and no additional material evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether the submitted evidence meets the definition of new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the March 2008 decision, new evidence has been received, including statements from a licensed hearing aid dealer concerning the Veteran's tinnitus.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II. Service Connection for Tinnitus

The Veteran claims that he has experienced ringing and hissing in his ears since his active duty service, although he was unaware that it was tinnitus until many years later.  He contends that his tinnitus is due to the acoustic trauma he suffered during service from being in close proximity to helicopter engines, small arms fire, and artillery.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that the Veteran is competent to report his tinnitus as it is an observable phenomenon.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, the Veteran's statements are sufficient to show a current disability.  

Furthermore, the Veteran's military occupational specialty of aviation equipment repairman carries with it a highly probable incidence of exposure to hazardous noise levels which the Board finds sufficient to constitute in-service acoustic trauma.

Concerning the issue of a nexus between the Veteran's service and current condition, he has credibly stated that his tinnitus has been more or less continuous since it began during or shortly following active duty.  VA examiners have opined that there is no nexus based on a lack of medically documented complaints or treatment until many years following service.  However, this in and of itself, is insufficient grounds for a medical opinion as it ignores the Veteran's lay statements.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  Therefore, resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


